*301OPINION OF THE COURT
Per Curiam.
Dustin J. Dente has submitted an affidavit dated June 23, 2009, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Dente was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 10, 2001, under the name Dustin John Dente.
Mr. Dente avers that his resignation is submitted freely and voluntarily, with a full awareness of the implications of its submission, including being barred by Judiciary Law § 90 from seeking reinstatement for at least seven years, and that he has not been subjected to coercion or duress. He is aware that he is the subject of three separate investigations by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts (hereinafter the Grievance Committee) into allegations of improprieties involving real estate transactions in that he failed to promptly pay or deliver funds to clients and/or third parties and to properly safeguard funds in his attorney trust account. Mr. Dente acknowledges that he could not successfully defend himself on the merits if charges were predicated upon the misconduct under investigation.
Mr. Dente further acknowledges that his resignation is subject to any application which could be made by the Grievance Committee for an order directing him to make restitution and reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He recognizes the continuing jurisdiction of the Court to make such an order and is aware that any order issued pursuant to this statute could be entered as a civil judgment against him. Mr. Dente specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee supports acceptance of the proffered resignation.
Inasmuch as the resignation complies with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Dustin J. Dente, admitted as Dustin John Dente, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Skelos and Leventhal, JJ., concur.
*302Ordered that the resignation of Dustin J. Dente, admitted as Dustin John Dente, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dustin J. Dente, admitted as Dustin John Dente, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Dustin J. Dente, admitted as Dustin John Dente, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Dustin J. Dente, admitted as Dustin John Dente, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Dustin J. Dente, admitted as Dustin John Dente, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).